UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8162


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

MARCUS LORENZO GASKINS,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:03-cr-00015-F-l)


Submitted:    March 17, 2009                 Decided:   March 20, 2009


Before TRAXLER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marcus Lorenzo Gaskins, Appellant Pro Se. Robert Edward Skiver,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Marcus    Lorenzo      Gaskins    appeals       the    district     court’s

order    denying    relief       on   his   motion      seeking      clarification      of

restitution and fines imposed in his criminal judgment.                           We have

reviewed the record and find no reversible error.                           Accordingly,

we affirm for the reasons stated by the district court.                             United

States    v.    Gaskins,     No.      7:03-cr-00015-F-1         (E.D.N.C.        Sept. 23,

2008).     We dispense with oral argument because the facts and

legal    contentions       are     adequately     presented          in   the    materials

before    the    court    and    argument       would    not    aid       the   decisional

process.

                                                                                  AFFIRMED




                                            2